DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Chika Iitoyo on 23 March 2021.

amend claims 1, 25, and 26.
Claim 1 (Currently Amended):  A cover member, which is a laminate comprising: 
a first glass plate forming a front surface of the cover member; 
a second glass plate forming a rear surface of the cover member; and 
an intermediate film interposed between the first and second glass plates and bonding the first and second glass plates such that an adhesive force between the first glass plate and the intermediate film is larger than an adhesive force between the second glass plate and the intermediate film, wherein
the first glass plate has a first surface adjacent to the intermediate film, the second glass plate has a second surface adjacent to the intermediate film, and the first surface the second surface 

the first glass plate has a first inside chamfer on a side of the intermediate film, 
the first inside chamfer is bonded to the second glass plate or the intermediate film by a resin, and
the cover member is suitable for covering a display panel of a display device such that the front surface does not face the display panel and the rear surface faces the display panel.

Claim 25 (Currently Amended):  The cover member according to Claim 1, wherein the first surface of the first glass plate second surface of the second glass plate 

Claim 26 (Currently Amended):  The cover member according to Claim 1, wherein the first surface of the first glass plate second surface of the second glass plate .

Reasons for Allowance
Claims 1-6, 11, 13, 15, 17, 19, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  Specifically, the limitations that define claim 1 over the cited art is the requirement that the intermediate film-adjacent surface of the first glass plate has a surface roughness different from a surface roughness of the intermediate film-adjacent surface of the second glass plate.  It is noted that while the prior art is replete with references directed to 1) intermediate film whose opposing glass-contacting surfaces exhibit different surface roughnesses and 2) directly bonded glass substrates whose respective bonding surfaces have different surface roughnesses, neither 1) nor 2) is applicable to claim 1 as amended above, as claim 1 is not concerned about surface roughness of the intermediate film, nor is it directed to glass substrates that are directly bonded.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are generally concerned with the bonding of glass substrates, either directly or via an intermediate layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781